Pfeifer, J.
{¶ 1} On June 23, 1999, Eric and Yonda Williams filed a charge with the Chicago, Illinois office of the Department of Housing and Urban Development (“HUD”). The charge alleged that appellees, Countrywide Home Loans, Inc., and two alleged agents (collectively, “Countrywide”), engaged in sex discrimination and family-status discrimination by not considering Mrs. Williams’s salary during the loan-application process because she was on maternity leave. On August 3, 1999, HUD notified Countrywide of the charge. HUD referred the charge to the Ohio Civil Rights Commission (“OCRC”). On August 10, 1999, OCRC received the charge and began its investigation. OCRC filed an administrative complaint against Countrywide on July 13, 2000.
{¶ 2} Countrywide moved for summary judgment, claiming that the one-year statute of limitations had run before OCRC filed the complaint. OCRC filed the complaint one year and 20 days after the Williamses’ charge was filed with HUD. The trial court granted the motion for summary judgment, and the court of appeals affirmed. The cause is now before this court pursuant to the allowance of a discretionary appeal.
{¶ 3} The principal issue in this case is whether R.C. 4112.05(B)(7) is a statute of limitations for the filing of complaints by OCRC or whether it is a directory provision to encourage the orderly processing of discrimination claims. We hold *523that R.C. 4112.05(B)(7) is mandatory. Accordingly, we affirm the judgment of the court of appeals.
{¶ 4} R.C. 4112.05(B)(7) states that any complaint issued by OCRC based on the filing of a charge of unlawful discriminatory practice “shall be so issued within one year after the complainant filed the charge.” In Dorrian v. Scioto Conservancy Dist. (1971), 27 Ohio St.2d 102, 56 O.O.2d 58, 271 N.E.2d 834, paragraph one of the syllabus, this court stated that “the word ‘shall’ shall be construed as mandatory unless there appears a clear and unequivocal legislative intent that [it] receive a construction other than [its] ordinary usage.” Accord State v. Golphin (1998), 81 Ohio St.3d 543, 545-546, 692 N.E.2d 608. We consider the use of the word “shall” in R.C. 4112.05(B)(7) to indicate unambiguously that the provision is mandatory. See State ex rel. Gen. Motors Corp. v. Ohio Civ. Rights Comm. (1977), 50 Ohio St.2d 111, 114, 4 O.O.3d 241, 362 N.E.2d 1221 (holding similar language in predecessor statute mandatory).
{¶ 5} Interpreting R.C. 4112.05(B)(7) to be anything other than a mandatory statute of limitations would disserve defendants and claimants. Defendants would be required to choose between being exposed to liability for actions long past and filing for writs of mandamus to force OCRC to act. Such a choice would subject defendants to undue burdens and be inconsistent with the legal principles requiring parties to act on claims or lose them.
{¶ 6} We hold that the one-year time limit contained in R.C. 4112.05(B)(7) is mandatory, not directory.
{¶ 7} Concluding that R.C. 4112.05(B)(7) is mandatory does not fully resolve this case. OCRC argues that, in any event, it did file within the mandatory one-year period. Relying on Ohio Adm.Code 4112-3-01(D), OCRC contends that the filing date of the original charge is August 10, 1999, because that is the date on which it received the charge from HUD. If August 10, 1999, were the filing date, then the administrative complaint, which was filed on July 13, 2000, would be timely.
{¶ 8} Ohio Adm.Code 4112-3-01(D) states that “[a] charge filed with * * * the department of housing and urban development (HUD) which indicates it is also filed with the commission is deemed filed with the Ohio civil rights commission on the date it is received at one of the commission offices.” According to the rule, the date of receipt is deemed the filing date only when the charge indicates a dual filing. OCRC’s argument fails because the charge, when submitted by the complainants, did not indicate that it was filed with both HUD and OCRC. Further, there is no indication that the Williamses ever filed the charge with OCRC.
{¶ 9} We conclude that Ohio Adm.Code 4112-3-01(D) does not change the filing date in this case. Accordingly, the statute of limitations began to run on *524June 23, 1999, and expired June 23, 2000. OCRC’s complaint, filed July 13, 2000, was untimely, and the trial court properly dismissed the complaint.
{¶ 10} Finally, OCRC argues that the Williamses have a property interest in the case before us and that a determination that OCRC filed the complaint outside the statute of limitations would deprive them of due process. This argument would be more compelling if the Williamses were not pursuing a class action against Countrywide for the same alleged discriminatory practice. See Williams v. Countrywide Home Loans, Inc., 6th Dist. No. L-01-1473, 2002-Ohio-5499, 2002 WL 31270283. We conclude that whatever property interest the Williamses have is being protected in their separate suit against Countrywide.
{¶ 11} For the foregoing reasons, we affirm the judgment of the court of appeals, which affirmed the trial court’s grant of summary judgment.
Judgment affirmed.
Moyer, C.J., F.E. Sweeney, Shaw and O’Connor, JJ., concur.
Carr and Lundberg Stratton, JJ., dissent.
Donna J. Carr, J., of the Ninth Appellate District, sitting for Resnick, J.
Stephen R. Shaw, J., of the Third Appellate District, sitting for Cook, J.